*432resolución.
Por cuanto, con fecha 27 de agosto de 1914, fue presen-tada una solicitud por Juan Manuel Santini interesando la expedición de un auto de certiora.fi contra el Hon. ft. Cuevas Zequeira, Juez de la Corte de Distrito de Humacao.
Pon cuanto, según aparece de la misma solicitud, el único fundamento qu'e se refiere a cuestiones que fueron presen-tadas en la corte a quo y resueltas por ésta, es que dicha coite declaró sin lugar una moción para que se desestimara una apelación procedente de la Corte Municipal de Caguas en el caso civil No. 1268 de Pedro R. Batista v. Juan Manuel Santini et al., por haber sido remitida la transcripción de autos por el secretario de dicha corte municipal luego dé haber transcurrido con exceso el término de veinte días que señala la ley de marzo 11, 1908, para regular las apelaciones contra sentencias dictadas por las cortes municipales en plei-tos civiles.
PoR cuanto, según se desprende de la misma solicitud la moción solicitando la desestimación de la apelación fué registrada en la Corte de Distrito de Humacao después de haber sido recibida en la oficina del secretario de dicha corte la mencionada transcripción de autos.
Por tanto, visto el caso de Patxot v. Nadal et al., 19 D. P. R., 354, por analogía aplicable al presente caso, de que no procede desestimar una apelación luego de haber sido radicada la transcripción de autos, se declara sin lugar dicha solicitud de certiorari.
Denegada la solicitud de certiorari.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. "Wolf no formó parte del Tribunal al resolverse este caso.